Title: Wednesday 6th of September 1780.
From: Adams, John Quincy
To: 


       Half Holiday. At about ten o clock Mr. Le Roi came here and invited us to go and dine with him. We told him we would. At about half after twelve I went to Pappa’s lodgings but found he was gone out, and then I went to Mr. Le Roi’s, he was gone out and got home soon after. We dined at his house. After dinner we went with him to take a long walk out of the city and we drank tea there, after tea we came back again to Mr. Le Roi’s where we supp’d. We came back to our School. Mr. Chabanel came with us as far as the door and then left us, we found the boys Just going to bed. The rule is to be home the holidays at half after ten. Brother Charles and Myself Study in a little chamber apart because we dont understand the Dutch.
      